Title: To Thomas Jefferson from Charles Carroll of Carrollton, 9 August 1792
From: Carroll, Charles
To: Jefferson, Thomas


Doughoragen, 9 Aug. 1792. At his request he introduces the bearer, “Mr. Cassanave,” an upright and amiable gentleman who will explain his future views and schemes. He has received from him a strong letter of recommendation by Bishop Carroll reporting that several of Baltimore’s principal merchants have provided similar letters and is confident that TJ will render him any services in his power. P.S. He sends his respects to Madison.
